Citation Nr: 0429632	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  96-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a pilonidal cyst, 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for a pilonidal cyst, and assigned a 10 
percent disability rating thereto.  The veteran filed a 
timely appeal to the disability rating assigned.

In August 2000, the Board issued a decision in this case, at 
which time the Board granted an increased rating from 10 
percent to 30 percent disabling for the veteran's pilonidal 
cyst.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
issued a decision in March 2004 vacating the Board's 
decision, and remanding the decision to the Board for further 
action consistent with its decision.  This decision was then 
implemented by the Court in an April 2004 judgment.  The 
veteran's claim is presently before the Board pursuant to 
this Court action.

The Board observes that the Court did not limit its decision 
vacating and remanding the Board's decision, which would 
normally mean that the entire Board decision, including the 
Board's grant of an increased disability rating from 10 
percent to 30 percent for the veteran's pilonidal cyst, has 
been voided.  However, given the nature of the Court's 
discussion, which focused on the veteran's entitlement to a 
rating in excess of the 30 percent granted by the Board, the 
Board construes the Court's decision as vacating only that 
that portion of the Board's August 2000 decision which denied 
a disability rating in excess of the 30 percent rating 
granted by the Board.  Therefore, the issue presently before 
the Board is entitlement to an increased evaluation for a 
pilonidal cyst, currently evaluated at 30 percent disabling, 
as indicated on the title page of this remand.



REMAND
                                                                                     
As noted above, the Board's earlier decision in this case, 
dated in August 2000, was vacated and remanded by the Court 
in a decision dated in March 2004.  In its decision, the 
Court identified two bases for vacating and remanding the 
Board's decision.  First, the Court noted that in November 
2000, Congress passed the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  Among other things, the VCAA eliminated 
the former statutory requirement that claims be well-
grounded, established an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
redefined the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Court acknowledged that the August 2000 Board decision on 
appeal was issued prior to the November 9, 2000 effective 
date of the VCAA.  However, the Court determined that the 
VCAA was applicable to the veteran's claim, citing to Juarez 
v. Principi, 16 Vet. App. 518, 521 (2002), which held that a 
claim is still "before" VA if the 120-day period to file a 
notice of appeal to the Court has not expired.  In the 
veteran's case, the Court found that since the VCAA became 
effective during the 120-day period following the issuance of 
the Board's August 2000 decision, the VCAA was applicable to 
the veteran's claim.  The Court then determined that, since 
VA had not complied with the requirements of the VCAA, a 
remand was required for correction of this defect.

Second, the Court observed that 38 C.F.R. § 3.321(b)(1) 
allows for the referral of a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for an extraschedular evaluation in cases of exceptional or 
unusual disability pictures, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court then noted that 
the veteran had specifically asked for a referral for 
extraschedular evaluation of his claim and had provided 
evidence as required by the regulation.  Thus, the Court 
determined that an analysis by VA of a possible referral for 
an extraschedular rating was required.  However, the Court 
determined that the Board's extraschedular rating analysis 
was cursory and failed to address many of the specific issues 
raised by the veteran, including his claims regarding the 
care required to be provided by family members, his extended 
total temporary disability for convalescence in recent years, 
his chronic pain, his inability to perform daily functions, 
and the fact that the rating assigned for his pilonidal cyst 
was being forced into a Diagnostic Code for benign new skin 
growths and eczema.  Thus, a remand for a more complete 
evaluation of the issue of entitlement to an extraschedular 
evaluation was found to be required.

The Board finds that there now also exists additional bases 
for remanding the veteran's claim to the RO.  In September 
2004, the Board received from the veteran's attorney a packet 
of medical evidence, consisting of the following items:  a 
letter dated in October 1999 from Dr. T.H. to Dr. F.C.; a 
letter dated in December 1999 from Dr. T.H. to Dr. M.S.; a 
report of consultation dated in October 2002 from Dr. D.H. at 
Our Lady of Bellefonte Hospital; a progress note dated in 
November 2002 from Dr. D.H.; and consultation notes dated in 
September 2004 from Dr. J.J.-S.  However, it does not appear 
that the RO has considered this evidence in conjunction with 
the veteran's claim relative to this appeal.  Therefore, the 
veteran's claim must be remanded to the RO for review of the 
additional evidence, and preparation and issuance of an SSOC.  
See also Disabled American Veterans et. al. v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003) (holding that significant portions 
of the Board's new procedures for internal development of 
claims, which allowed for initial Board consideration of 
newly-obtained evidence without prior referral to the RO, 
were invalid).  

Furthermore, the Board observes that, effective August 30, 
2002, the section of the VA rating schedule pertaining to 
skin disorders was revised, as codified at 38 C.F.R. 
§§ 4.118.  See 67 Fed. Reg. 49,590-49,599 (2002).  As the RO 
has not yet had an opportunity to evaluate the veteran's 
disorder under the new criteria set forth under the new 
rating schedule, the veteran's claim must be remanded on this 
basis as well.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is returned to the RO via the Appeals Management Center in 
Washington, DC, and the VA will notify the veteran if further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following actions:


1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his increased 
rating claim, and informed of what 
evidence, if any, is needed from the 
veteran versus what evidence, if any, VA 
will attempt to procure as to this issue.  
As part of this notice, the veteran should 
be informed of the governing norm for 
determining when a case is so exceptional 
that a schedular evaluation is inadequate, 
i.e., a finding that a case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  He should 
also be informed of his right to submit 
additional evidence and argument on the 
issue of an extraschedular rating.  

2.  The RO should readjudicate the issue 
of the veteran's entitlement to an 
increased evaluation for a pilonidal 
cyst, currently evaluated at 30 percent 
disabling, with due consideration given 
to the following:  the veteran's request 
for referral of his claim for 
extraschedular evaluation, including his 
specific arguments on that point, 
including his claims regarding the care 
required to be provided by family 
members, his extended total temporary 
disability for convalescence in recent 
years, his chronic pain, his inability to 
perform daily functions, and the fact 
that the rating assigned for his 
pilonidal cyst was being forced into a 
Diagnostic Code for benign new skin 
growths and eczema; the new evidence 
received since the time of the most 
recent May 1999 SSOC issued for this 
claim; and the new rating criteria for 
skin disorders effective as of August 30, 
2002.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


